Title: To George Washington from Major General Philip Schuyler, 1 August 1777
From: Schuyler, Philip
To: Washington, George



Dr Sir
Saratoga [N.Y.] August 1st 1777.

Your Favor of the 27th Instant I received Yesterday Morning, at Fort Miller, on my Way to this place with the Army which I moved by the unanimous Advice of all the General Officers—The most unaccountable

panic has seized the Troops that was ever heard of—A few Shot from a small party of Indians has more than once thrown them into the greatest Confusion—The Day before Yesterday three hundred of our Men, who were advanced about a Mile & a half, came running in, being drove by a few Indians, certainly not more than fifty, thro’ General Fermois Brigade and a Body of Militia into great Confusion.
Inclose your Excellency Copy of a Letter I have received from Colo: Brown—You will percieve that he does not advise me whether Mr Arthur, whom he mentions was the Express or not from General Burgoyne, nor what Intelligence he gave—Colonel Van Schaick has not yet sent me the Examination of the other.
General Howe’s sailing from the Hook, at a Time when he must undoubtedly have been informed of what had happened at Tyonderoga and of General Burgoyne’s Intentions is extremely unaccountable—perhaps that Movement, as well as his Letter may be with a Design to draw your Excellency to such a Distance from Hudson’s River as to render it impossible for you to reach it in Time, should he return to sail up it—I am the rather induced to believe that that is his real Intention, as I cannot conceive that Burgoyne would venture down to Albany if he had not Hopes of being there joined by General Howe; for altho’ it is probable that the Enemy will penetrate to Albany, unless we are supported by a considerable Body of Militia, yet they cannot long remain there if the Country will exert themselves and a Retreat from thence would be found extremely difficult.
General Lincoln joined me the Day before Yesterday, and this Morning set out to take the Command on the Grants—Unhappily Warner’s Numbers have decreased since I had the Honor to write you last, the Massachusetts Militia having chiefly left him—I suppose it is that which has induced the Enemy to abandon Castleton and to leave only three hundred Men at Tyonderoga and Mount Independance, and to send their whole Force this way. General Lincoln was present when I received this Information from a Soldier of our’s who was taken near Fort Ann carried to Skenesborough and thence to Tyonderoga which he Left on the 26h Ultimo.
General Arnold has received a Letter from a Member of Congress, advising him that it is not probable that he will be restored to his Rank, and has asked my Leave to retire—I have advised him to delay it for some Time—Should he leave me and General St Clair be ordered down, I shall be without any General Officer, except such as have Brigades, viz. Fermois, Nixon, Poor, Patterson and Learned and their Attention is fully taken up by their respective Commands. I am Dr Sir most respectfully Your obedient humble Servt

Ph: Schuyler



P.S. Inclose your Excellency Messages just received from Oneida.

